Case 6:19-cv-00004-WWB-GJK Document 53 Filed 04/17/20 Page 1 of 1 PageID 342



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

    JOSE VELEZ,

          Plaintiff,

    v.                                                      Case No: 6:19-cv-4-Orl-78GJK

    EKDK ENTERPRISE INC. and DOES 1-
    10,

          Defendants.


                                            ORDER

          Plaintiff Jose Velez’ Motion for Compel Service (Doc. 51), is DENIED without

    prejudice because it fails to comply with Local Rule 3.01(g) which provides:

                  Before filing any motion in a civil case ... the moving party
                  shall confer with counsel for the opposing party in a good
                  faith effort to resolve the issues raised in the motion, and
                  shall file with the motion a statement (1) certifying that
                  moving counsel has conferred with opposing counsel and (2)
                  stating whether counsel agree on the resolution of the
                  motion.

          DONE and ORDERED in Orlando, Florida, on April 17, 2020.




    Copies furnished to:

          Counsel of Record
          Any Unrepresented Parties
